UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-4547


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

PHILIP MICHAEL SEBOLT,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cr-00033-JAG-1)


Submitted:   January 27, 2015                 Decided:   February 3, 2015


Before GREGORY    and   WYNN,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Brian Donnelly, J. BRIAN DONNELLY, P.C., Virginia                Beach,
Virginia, for Appellant.       Dana J. Boente, United               States
Attorney, Thomas K. Johnstone IV, Special Assistant                 United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Philip        Michael     Sebolt      appeals      the     life        sentence

imposed     following        his      conviction         for       advertising       child

pornography, in violation of 18 U.S.C. § 2251(d), (e) (2012),

and following this court’s prior remand for resentencing.                               See

United States v. Sebolt, 554 F. App’x 200 (4th Cir. 2014) (No.

13-4093), cert. denied, __ S. Ct. __, 2015 WL 133485 (U.S. Jan.

12, 2015) (No. 14-7541).               On appeal, Sebolt argues that the

district    court         committed     both      procedural         and    substantive

sentencing error.         Finding no error, we affirm.

            We review a sentence for reasonableness, applying a

deferential       abuse     of    discretion      standard.          Gall     v.    United

States, 552 U.S. 38, 51 (2007).                  We must first ensure that the

district    court     committed        no       significant        procedural       error,

including     improper           calculation      of     the       Guidelines       range,

insufficient consideration of the 18 U.S.C. § 3553(a) (2012)

factors,    and    inadequate       explanation        of   the     sentence       imposed.

United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                            If we

find no procedural error, we also must consider the substantive

reasonableness       of     the    sentence      under      “the    totality       of   the

circumstances.”      Gall, 552 U.S. at 51.

            Where the sentencing court imposed a variant sentence,

we determine “whether the sentencing court acted reasonably both

with respect to its decision to impose such a sentence and with

                                            2
respect   to   the   extent   of    the     divergence       from    the    sentencing

range.”      United States v. Washington, 743 F.3d 938, 944 (4th

Cir. 2014) (internal quotation marks omitted).                        A substantial

departure must “be supported by a more significant justification

than a minor one.”       Gall, 552 U.S. at 50.                   However, we “must

defer to the trial court and can reverse a sentence only if it

is unreasonable,” even if the sentence would not have been our

choice.    United States v. Evans, 526 F.3d 155, 160 (4th Cir.

2008).

           Sebolt     first        argues       that       the      district        court

procedurally erred by failing to consider a departure under U.S.

Sentencing     Guidelines     Manual      (“USSG”)      §    5G1.1        (2010).      We

conclude the district court did not abuse its discretion on this

basis.     The   Government     sought,       and    the     court    considered,       a

departure as an alternative to a variance.                       Insofar as Sebolt

attempts to challenge the court’s decision not to depart, we

“lack the authority to review a sentencing court’s denial of a

downward departure,” as the record does not suggest that “the

court failed to understand its authority to do so.”                              United

States v. Hackley, 662 F.3d 671, 686 (4th Cir. 2011) (internal

quotation marks omitted).

           Sebolt     also     argues         that     the       court      imposed     a

substantively unreasonable sentence.                 He asserts that the court

placed    improper    emphasis      on    its    assessment          of    his   future

                                          3
dangerousness and the need to protect the public from future

crimes.    He also asserts that the court improperly relied on a

letter Sebolt wrote to another inmate expressing his intention

to continue molesting children upon release from imprisonment,

given that he is expected to serve an additional fifty years

imprisonment and the fact that his statement may have been mere

exaggeration or boasting.

            We find these arguments unpersuasive.                  The fact that

the court strongly emphasized Sebolt’s future dangerousness and

the need to protect the public as a sentencing factor does not

render the sentence unreasonable.              See United States v. Pauley,

511 F.3d 468, 476 (4th Cir. 2007).                    Nor is the substantial

extent    of   the        variance   sufficient      to   render    the    sentence

unreasonable       where     the     court’s   thorough     § 3553(a)      calculus

reveals the case’s significantly aggravating circumstances.                      See

United States v. Hargrove, 701 F.3d 156, 163-65 (4th Cir. 2012);

United    States     v.    Rivera-Santana,     668 F.3d 95,    106    (4th   Cir.

2012).

            In sentencing Sebolt, the court conducted a thorough,

individualized assessment of the offense and Sebolt’s history

and characteristics, in light of the § 3553(a) factors.                           The

court recognized that the serious nature of the offense — which

involved soliciting individuals, including individuals in third

world countries, to commit child molestation and produce child

                                          4
pornography       —    required      a   sentence       sufficiently           lengthy    to

account for the seriousness of the offense and the need to deter

others    from    similar       crimes.         The    court     did    not     abuse    its

discretion       in     concluding       that     Sebolt’s        written        statement

expressed    an       intention     to   molest       children    upon    his     release.

According the sentencing court due deference, we conclude the

court was amply justified in concluding that Sebolt’s offense

falls    outside       the    heartland    of     child       pornography       cases    and

warranted a significant upward variance to life imprisonment.

            Accordingly, we affirm the district court’s judgment.

We   dispense     with       oral   argument     because       the     facts    and   legal

contentions      are    adequately       presented       in    the   materials        before

this court and argument would not aid the decisional process.


                                                                                  AFFIRMED




                                            5